Affirmed and Memorandum Opinion filed July 31, 2008







Affirmed
and Memorandum Opinion filed July 31, 2008
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00773-CR
____________
 
JEFF LEE WRIGHT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 253rd District
Court
Chambers County, Texas
Trial Court Cause No.
13,341
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated sexual assault of a
child.  On August 8, 2006, the trial court signed an order deferring
adjudication of guilt and placing appellant on community supervision for ten
years.  The State subsequently moved to revoke appellant=s probation and on September 7, 2007,
the trial court adjudicated appellant guilty and sentenced appellant to
confinement for life in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
31, 2008.
Panel consists of Justices Yates, Anderson, and Brown.

Do Not Publish C Tex. R. App. P.
47.2(b).